980 A.2d 915 (2009)
293 Conn. 931
James A. LASH, First Selectman of the Town of Greenwich, et al.
v.
FREEDOM OF INFORMATION COMMISSION et al.
Supreme Court of Connecticut.
Decided October 1, 2009.
Eric V. Turner, associate general counsel, in support of the petition.
Valerie Maze Keeney, assistant town attorney, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court, 116 Conn.App. 171, 976 A.2d 739 (2009), is granted limited to the following issues:
"1. Did the Appellate Court properly conclude that the plaintiffs had sustained their burden of proof that the documents submitted for in camera review were privileged?
"2. Did the Appellate Court properly conclude that the named defendant improperly imposed a civil penalty on the plaintiffs?"
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.